UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: November 30, 2011 Date of reporting period:November 30, 2011 Item 1. Reports to Stockholders. Annual Report November 30, 2011 Investment Adviser Gerstein, Fisher & Associates, Inc. 565 Fifth Avenue, 27th Floor New York, New York10017 Phone: 800-473-1155 www.gersteinfisher.com/GFMGX Table of Contents LETTER TO SHAREHOLDERS 3 EXPENSE EXAMPLE 5 INVESTMENT HIGHLIGHTS 7 SCHEDULE OF INVESTMENTS 9 STATEMENT OF ASSETS AND LIABILITIES 19 STATEMENT OF OPERATIONS 20 STATEMENT OF CHANGES IN NET ASSETS 21 FINANCIAL HIGHLIGHTS 22 NOTES TO FINANCIAL STATEMENTS 23 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 30 BASIS FOR TRUSTEES’ APPROVAL OF INVESTMENT ADVISORY AGREEMENT 31 NOTICE OF PRIVACY POLICY & PRACTICES 34 ADDITIONAL INFORMATION 35 Dear Fellow Shareholders, Despite several months of elevated volatility, the US stock market (as measured by the S&P 500 Index) ended with a return of 7.81% for the year ended 11/30/2011. The worsening sovereign debt crisis in Europe, S&P’s downgrade of US government debt and a sluggish economy all weighed on the market in the second half of the year. For the six months ended 11/30/2011, the US stock market (as measured by the S&P 500 Index) was down 6.27% despite strong corporate profits. Developed international markets (as measured by the MSCI EAFE Index) were hit harder, ending down 16.40% for the same six-month period. Given the recent volatility of equity markets in general, it is important to recall the role that we envision the Gerstein Fisher Multi-Factor Growth Equity Fund (the “Fund”) playing within an investor’s overall diversified portfolio. The Fund is designed to be an all-cap US growth equity portfolio with additional exposures to targeted, systematic risk factors, while seeking to avoid non-systematic risks such as industry or company overexposures. While we seek to capture a larger share of the equity market’s upside, it needs to be understood that this additional return is fundamentally linked to additional risk and volatility. For the year ended November 30, 2011, the Fund returned 7.86%.The Fund’s benchmark, the Russell 3000 Growth Index, returned 8.32%.Total Fund assets as of 11/30/2011 were approximately $81.70 million. As of 11/30/2011, the portfolio held 251 equity securities, with no individual holdings constituting more than 5% of the total portfolio, with approximately 80% of holdings in large cap companies and the remaining 20% in small cap companies.Portfolio industry and sector weightings were held as close to the benchmark as possible after the required risk factor tilts were implemented. This is a direct consequence of controlling for undesired exposures while constraining the portfolio to consist of higher momentum, more value-oriented, and smaller securities within the all cap growth universe. The risk decomposition of the portfolio relative to the Russell 3000 Growth index was also in line with the way the fund is managed. Aside from the targeted risk factor exposures, the other risk factors were constrained to be neutral relative to the benchmark. Over 70% of the Fund’s active risk was attributable to the strategic risk factor tilts with less than 7% coming from industry under and over-weights. Again, this is a result of the quantitative approach used by the fund in creating a well-diversified portfolio that contains intentional overexposures to certain risk factors. Multi-factor model performance attribution revealed that the greatest sources of return and variance relative to the benchmark were from the fund’s stated risk factor exposures. Our three largest sources of variance relative to the benchmark were, in descending order: 1. Momentum exposure (0.26 standard deviations higher than benchmark) 2. Small company exposure (0.35 standard deviations higher than benchmark) 3. Value/Growth exposure (0.20 standard deviations higher book/price ratio and 0.26 standard deviations higher earnings/price ratio than benchmark) Since the Fund’s inception on December 31, 2009, we have been pleased that the fund has tracked our overall expectations. Because our process is based on a mathematically 3 grounded approach, we believe that the Fund should be well positioned to deliver a positive investment experience in the US domestic growth equity space, along with exposure to often-overlooked factors within the growth universe. We look forward to writing to you again in six months, and we thank you for your continued trust and partnership. Sincerely, Gregg S. Fisher, CFA, CFP® President and Chief Investment Officer Opinions expressed are subject to change at any time, are not guaranteed and should not be considered investment advice. Past performance does not guarantee future results. Mutual fund investing involves risk. Principal loss is possible. The Fund invests in foreign securities, which involve greater volatility and political, economic and currency risks and differences in accounting methods. Small- and medium-capitalization companies tend to have limited liquidity and greater price volatility than large capitalization companies. Growth stocks typically are more volatile than value stocks; however, value stocks have a lower expected growth rate in earnings and sales. Securities with “momentum” have recently had above average returns and may be more volatile than a broad cross-section of securities. Diversification does not assure a profit or protect against a loss in a declining market. The Russell 3000 Growth Index measures the performance of the broad growth segment of the U.S. equity universe. The S&P 500 Index measures the performance of 500 of the largest capitalization stocks in the U.S. equity universe.MSCI EAFE Index measures the performance of international non-US developed stocks (as defined by MSCI) that comprise the top 85% of the market cap of the investable universe (as defined by MSCI). An investment cannot be made directly in an index. Must be preceded or accompanied by a prospectus. The Gerstein Fisher Multi-Factor Growth Equity Fund is distributed by Quasar Distributors, LLC. Standard Deviation is a statistical measure of the variability or volatility of the probability distribution of an underlying variable. Assuming normal distribution, 68% of the sample observations lies within 1 standard deviation of the average. Book/price ratio of a company is calculated by dividing the market price of its stock by the company’s per-share book value. Earnings/Price ratio of a stock is calculated by dividing the current price of the stock by its trailing 12 months’ earnings per share. 4 Gerstein Fisher Multi-Factor Growth Equity Fund Expense Example (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including redemption fees, and (2) ongoing costs, including advisory fees and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (6/1/11–11/30/11). Actual Expenses The first line of the following table provides information about actual account values and actual expenses. Although the Fund charges no sales load, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Fund’s transfer agent.You will be charged a redemption fee equal to 1.00% of the net amount of the redemption if you redeem your shares of the Fund within sixty days of purchase.Individual Retirement Accounts (“IRA”) will be charged a $15.00 annual maintenance fee. To the extent the Fund invests in shares of exchange-traded funds or other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the Example. The Example includes, but is not limited to, advisory fees, fund administration fees and accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 5 Gerstein Fisher Multi-Factor Growth Equity Fund Expense Example (Continued) (Unaudited) Expenses Paid Beginning Ending During Period Account Value Account Value June 1, 2011 - June 1, 2011 November 30, 2011 November 30, 2011* Actual $ 937.60 Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.22%, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). 6 Gerstein Fisher Multi-Factor Growth Equity Fund Investment Highlights (Unaudited) Under normal market conditions, at least 80% of the Fund’s net assets will be invested in equity securities.The Fund seeks to invest primarily in common stocks of domestic companies of any size. Equity securities may also include preferred stocks, exchange-traded funds (“ETFs”) that invest in equities, individual stock options and options on indices.At any one time, the combined value of options may be up to 5% of the Fund’s net assets.The Fund may invest up to 20% of its net assets in the securities of foreign issuers that are publicly traded in the United States or on foreign exchanges.Additionally, the Fund may sell shares of securities short for hedging purposes. Allocation of Portfolio Holdings (% of Investments) Average Annual Total Returns as of November 30, 2011 Gerstein Fisher Russell 3000 Multi-Factor Growth Growth Equity Index One Year 7.86% 8.32% Since Inception (12/31/09) 8.82% 10.27% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Continued 7 Gerstein Fisher Multi-Factor Growth Equity Fund Investment Highlights (Continued) (Unaudited) Performance data current to the most recent month-end may be obtained by calling 800-473-1155 or by visiting our web site at www.gersteinfisher.com/GFMGX. The Fund imposes a 1.00% redemption fee of the net amount of the redemption on shares held less than 60 days. Performance quoted does not reflect the redemption fee. If reflected, total returns would be reduced. Short-term performance, in particular, is not a good indication of the Fund’s future performance, and an investment should not be made based solely on historical returns. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The following chart illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date. The graph does not reflect any future performance. The Russell 3000 Growth Index measures the performance of the broad growth segment of the U.S. equity universe.It includes those Russell 3000 companies with higher price-to-book ratios and higher forecasted growth values.One cannot invest directly in an index. Growth of $10,000 Investment *Inception Date 8 Gerstein Fisher Multi-Factor Growth Equity Fund Schedule of Investments November 30, 2011 Shares Value COMMON STOCKS – 98.35% Administrative and Support Services – 0.14% AECOM Technology Corp. (a) $ Air Transportation – 0.23% Alaska Air Group, Inc. (a) Ambulatory Health Care Services – 0.34% Air Methods Corp. (a) Laboratory Corp. of America Holdings (a) Amusement, Gambling, and Recreation Industries – 0.32% Six Flags Entertainment Corp. Animal Production – 0.37% Cal-Maine Foods, Inc. Apparel Manufacturing – 0.12% Under Armour, Inc. (a) Beverage and Tobacco Product Manufacturing – 4.70% Altria Group, Inc. Boston Beer, Inc. (a) Coca-Cola Enterprises, Inc. Hansen Natural Corp. (a) M & F Worldwide Corp. (a) PepsiCo, Inc. Philip Morris International, Inc. Reynolds American, Inc. Broadcasting (except Internet) – 1.42% Comcast Corp. DIRECTTV (a) Discovery Communications, Inc. (a) Building Material and Garden Equipment and Supplies Dealers – 0.63% Home Depot, Inc. Capital Goods – 0.33% Aircastle Ltd. (b) Chemical Manufacturing – 8.93% Abbott Laboratories The accompanying notes are an integral part of these financial statements. 9 Gerstein Fisher Multi-Factor Growth Equity Fund Schedule of Investments (Continued) November 30, 2011 Shares Value Chemical Manufacturing – 8.93% (Continued) Alexion Pharmaceuticals, Inc. (a) $ Carbo Ceramics, Inc. Celanese Corp. CF Industries Holdings, Inc. Colgate-Palmolive Co. Du Pont E I De Nemours & Co. Eastman Chemical Co. Endo Pharmaceuticals Holdings, Inc. (a) Gilead Sciences, Inc. (a) Innophos Holdings, Inc. Johnson & Johnson Kraton Performance Polymers, Inc. (a) LSB Industries, Inc. (a) Monsanto Co. Mosaic Co. Olin Corp. PDL BioPharma, Inc. Perrigo Co. Pharmasset, Inc. (a) Polypore International, Inc. (a) Praxair, Inc. Questcor Pharmaceuticals Inc. (a) Solutia, Inc. (a) Tupperware Brands Corp. Watson Pharmaceuticals, Inc. (a) Westlake Chem Corp. Clothing and Clothing Accessories Stores – 1.59% Buckle, Inc. DSW, Inc. Genesco, Inc. (a) Limited Brands, Inc. Ross Stores, Inc. Tiffany & Co. Computer and Electronic Product Manufacturing – 13.82% Apple, Inc. (a) Atmel Corp. (a) Broadcom Corp. Dell, Inc. (a) EMC Corp. (a) FEI Co. (a) Fossil, Inc. (a) The accompanying notes are an integral part of these financial statements. 10 Gerstein Fisher Multi-Factor Growth Equity Fund Schedule of Investments (Continued) November 30, 2011 Shares Value Computer and Electronic Product Manufacturing – 13.82% (Continued) Harris Corp. $ InterDigital, Inc. International Business Machines Corp. IPG Photonics Corp. (a) Loral Space & Communications, Inc. (a) Mettler-Toledo International, Inc. (a) National Instruments Corp. NVIDIA Corp. (a) QUALCOMM, Inc. Skyworks Solutions, Inc. (a) St. Jude Medical, Inc. Teradata Corp. (a) TTM Technologies, Inc. (a) Zoll Medical Corp. (a) Couriers and Messengers – 0.42% United Parcel Service, Inc. Credit Intermediation and Related Activities – 2.02% American Express Co. Bank Of The Ozarks, Inc. BofI Holdings, Inc. (a) Cash America International, Inc. Discover Financial Services Signature Bank (a) Visa, Inc. World Acceptance Corp. (a) Data Processing, Hosting and Related Services – 1.34% Automatic Data Processing, Inc. DST Systems, Inc. Juniper Networks, Inc. (a) Red Hat, Inc. (a) Diversified Financials – 0.42% BlackRock, Inc. Electrical Equipment, Appliance, and Component Manufacturing – 0.77% Emerson Electric Co. National Presto Industries, Inc. The accompanying notes are an integral part of these financial statements. 11 Gerstein Fisher Multi-Factor Growth Equity Fund Schedule of Investments (Continued) November 30, 2011 Shares Value Fabricated Metal Product Manufacturing – 1.40% Alliant Techsystems, Inc. $ Chart Industries, Inc. (a) Sturm Ruger & Co, Inc. Timken Co. Food and Beverage Stores – 0.78% Casey’s General Stores, Inc. Ruddick Corp. Whole Foods Market, Inc. Food Manufacturing – 2.48% B & G Foods, Inc. Bunge Limited (b) Compass Minerals International, Inc. Corn Products International, Inc. Darling International, Inc. (a) Diamond Foods, Inc. Green Mountain Coffee Roasters, Inc. (a) Omega Protein Corp. (a) Food Services and Drinking Places – 3.01% Chipotle Mexican Grill, Inc. (a) Hyatt Hotels Corp. (a) McDonald’s Corp. Yum! Brands, Inc. Food, Beverage & Tobacco – 1.18% Coca-Cola Co. Funds, Trusts, and Other Financial Vehicles – 0.16% Amerigroup Corp. (a) Furniture and Related Product Manufacturing – 0.09% Tempur Pedic International, Inc. (a) General Merchandise Stores – 2.11% Dollar Tree, Inc. (a) Macy’s, Inc. Pricesmart, Inc. Target Corp. Tractor Supply Co. The accompanying notes are an integral part of these financial statements. 12 Gerstein Fisher Multi-Factor Growth Equity Fund Schedule of Investments (Continued) November 30, 2011 Shares Value General Merchandise Stores – 2.11% (Continued) Wal-Mart Stores, Inc. $ Health and Personal Care Stores – 1.16% Express Scripts, Inc. (a) McKesson Corp. Medco Health Solutions, Inc. (a) Owens & Minor, Inc. Walgreen Co. Heavy and Civil Engineering Construction – 0.49% Chicago Bridge & Iron Co. (b) KBR, Inc. Mastec, Inc. (a) Primoris Services Corp. Hospitals – 0.14% Skilled Healthcare Group, Inc. (a) Insurance Carriers and Related Activities – 1.53% Amtrust Financial Services, Inc. Erie Indemnity Co. Healthspring, Inc. (a) Validus Holdings Ltd. (b) Leather and Allied Product Manufacturing – 0.86% Deckers Outdoor Corp. (a) NIKE, Inc. Machinery Manufacturing – 3.16% Applied Materials, Inc. Cascade Corp. Caterpillar, Inc. Cummins, Inc. Deere & Co. Flowserve Corp. Joy Global, Inc. Lam Research Corp. (a) Oil States International, Inc. (a) Twin Disc, Inc. Merchant Wholesalers, Durable Goods – 2.91% Anixter International, Inc. (a) The accompanying notes are an integral part of these financial statements. 13 Gerstein Fisher Multi-Factor Growth Equity Fund Schedule of Investments (Continued) November 30, 2011 Shares Value Merchant Wholesalers, Durable Goods – 2.91% (Continued) Arrow Electronics, Inc. (a) $ Covidien PLC (b) Dorman Products, Inc. (a) Henry Schein, Inc. (a) LKQ Corp. (a) WW Grainger, Inc. Merchant Wholesalers, Nondurable Goods – 0.65% Herbalife Ltd. (b) Ralph Lauren Corp. Mining (except Oil and Gas) – 1.05% Cliffs Natural Resources, Inc. Freeport-McMoRan Copper & Gold Inc. Miscellaneous Manufacturing – 3.01% 3M Co. Becton Dickinson & Co. Cooper Companies, Inc. CR Bard, Inc. Edwards Lifesciences Corp. (a) WR Grace & Co. (a) Haemonetics Corp. (a) Intuitive Surgical, Inc. (a) NewMarket Corp. Miscellaneous Store Retailers – 0.11% 1-800-Flowers.com, Inc. (a) Motion Picture and Sound Recording Industries – 0.21% Cinemark Holdings, Inc. Motor Vehicle and Parts Dealers – 0.87% Advance Auto Parts, Inc. AutoZone, Inc. (a) Nonstore Retailers – 1.04% Amazon.com, Inc. (a) Systemax, Inc. (a) The accompanying notes are an integral part of these financial statements. 14 Gerstein Fisher Multi-Factor Growth Equity Fund Schedule of Investments (Continued) November 30, 2011 Shares Value Oil and Gas Extraction – 2.39% Apache Corp. $ Cabot Oil & Gas Corp. Concho Resources, Inc. (a) Contango Oil & Gas Company (a) Helmerich & Payne, Inc. Occidental Petroleum Corp. Whiting Petroleum Corp. (a) Other Information Services – 1.88% BGC Partners, Inc. Google, Inc. (a) Paper Manufacturing – 0.83% International Paper Co. Rock-Tenn Co. Temple Inland, Inc. Personal and Laundry Services – 0.07% Weight Watchers International, Inc. Petroleum and Coal Products Manufacturing – 5.31% Chevron Corp. CVR Energy, Inc. (a) Exxon Mobil Corp. Hollyfrontier Corp. Western Refining, Inc. (a) Plastics and Rubber Products Manufacturing – 0.16% Armstrong World Industries, Inc. Primary Metal Manufacturing – 0.33% Precision Castparts Corp. Professional, Scientific, and Technical Services – 4.88% Accenture PLC (b) Alliance Data Systems Corp. (a) Biogen Idec, Inc. (a) Booz Allen Hamilton Holdings Corp. (a) CACI International, Inc. (a) Celgene Corp. (a) Cognizant Technology Solutions Corp. (a) Mastercard, Inc. The accompanying notes are an integral part of these financial statements. 15 Gerstein Fisher Multi-Factor Growth Equity Fund Schedule of Investments (Continued) November 30, 2011 Shares Value Professional, Scientific, and Technical Services – 4.88% (Continued) Mistras Group, Inc. (a) $ priceline.com, Inc. (a) Teledyne Technologies, Inc. (a) Towers Watson & Co. Wright Express Corp. (a) Publishing Industries (except Internet) – 5.28% Adobe Systems, Inc. (a) Broadsoft, Inc. (a) Microsoft Corp. Opnet Technologies, Inc. Oracle Corp. SXC Health Solutions Corp. (a)(b) TIBCO Software, Inc. (a) Rail Transportation – 0.60% CSX Corp. Kansas City Southern (a) Securities, Commodity Contracts, and Other Financial Investments and Related Activities – 0.95% GAMCO Investors, Inc. IntercontinentalExchange, Inc. (a) NASDAQ OMX Group, Inc. (a) Stifel Financial Corp. (a) Virtus Investment Partners, Inc. (a) Support Activities for Mining – 1.68% Atwood Oceanics, Inc. (a) Halliburton Co. Rowan Companies, Inc. (a) Schlumberger Ltd. (b) Support Activities for Transportation – 0.26% Tidewater, Inc. Telecommunications – 1.95% AboveNet, Inc. J2 Global Communications, Inc. Surewest Communications Verizon Communications, Inc. The accompanying notes are an integral part of these financial statements. 16 Gerstein Fisher Multi-Factor Growth Equity Fund Schedule of Investments (Continued) November 30, 2011 Shares Value Telecommunications – 1.95% (Continued) Viacom, Inc. $ Transportation Equipment Manufacturing – 3.89% Astronics Corp. (a) BorgWarner, Inc. (a) Dana Holding Corp. (a) Eaton Corp. Ford Motor Co. (a) HEICO Corp. Honeywell International, Inc. Lockheed Martin Corp. Polaris Industries, Inc. TAL International Group, Inc. TransDigm Group, Inc. (a) Triumph Group, Inc. WABCO Holdings, Inc. (a) Utilities – 0.70% ITC Holdings Corp. Waste Management and Remediation Services – 0.19% Clean Harbors, Inc. (a) Water Transportation – 0.46% Golar LNG Ltd. (b) Royal Caribbean Cruises Ltd. (b) Wholesale Electronic Markets and Agents and Brokers – 0.23% Scansource, Inc. (a) Total Common Stocks (Cost $70,999,058) REAL ESTATE INVESTMENT TRUSTS – 1.18% LTC Properties, Inc. National Health Investors, Inc. Alexander’s, Inc. Rayonier, Inc. Total Real Estate Investment Trusts (Cost $958,998) EXCHANGE TRADED FUNDS – 0.63% iShares Russell 1000 Growth Index Fund iShares Russell 2000 Index Fund Total Exchange Traded Funds (Cost $495,692) The accompanying notes are an integral part of these financial statements. 17 Gerstein Fisher Multi-Factor Growth Equity Fund Schedule of Investments (Continued) November 30, 2011 Principal Amount Value SHORT-TERM INVESTMENTS – 0.23% Money Market Fund – 0.23% Wells Fargo Advantage Government Money Market Fund $ $ Total Short-Term Investments (Cost $184,307) Total Investments (Cost $72,638,055) – 100.39% Liabilities in Excess of Other Assets – (0.39)% ) TOTAL NET ASSETS – 100.00% $ Percentages are stated as a percent of net assets. (a)Non-income producing security. (b)Foreign issued security. The accompanying notes are an integral part of these financial statements. 18 Gerstein Fisher Multi-Factor Growth Equity Fund Statement of Assets and Liabilities November 30, 2011 Assets Investments, at value (cost $72,638,055) $ Cash Dividends and interest receivable Receivable from Fund shares sold Other assets Total Assets Liabilities Payable for investments purchased Payable to Custodian Payable to the Adviser Payable to affiliates Payable from Fund shares redeemed Accrued expenses and other liabilities Total Liabilities Net Assets $ Net Assets Consist Of: Paid-in capital $ Accumulated net investment income Accumulated net realized gain Net unrealized appreciation on investments Net Assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share(1) $ If applicable, redemption price per share may be reduced by a 1.00% redemption fee of the net amount of the redemption on shares redeemed within 60 days of purchase. The accompanying notes are an integral part of these financial statements. 19 Gerstein Fisher Multi-Factor Growth Equity Fund Statement of Operations For the Year Ended November 30, 2011 Investment Income Dividend income(1) $ Interest income 60 Total Investment Income Expenses Advisory fees Administration fees Fund accounting fees Transfer agent fees and expenses Audit and tax fees Federal and state registration fees Custody fees Legal fees Chief Compliance Officer fees and expenses Reports to shareholders Trustees’ fees and related expenses Other expenses Total expense before recoupment Expense Recoupment by Adviser (Note 4) Net expenses Net Investment Income Realized and Unrealized Gain on Investments Net realized gain from investments Change in net unrealized appreciation on investments: Net Realized and Unrealized Gain on Investments Net Increase in Net Assets from Operations $ Net of foreign taxes withheld of $259. The accompanying notes are an integral part of these financial statements. 20 Gerstein Fisher Multi-Factor Growth Equity Fund Statement of Changes in Net Assets Year Ended Period Ended November 30, November 30, From Operations Net investment income $ $ Net realized gain (loss) from investments ) Net change in unrealized appreciation on investments Net increase in net assets from operations From Distributions Net investment income ) — Net decrease in net assets resulting from distributions paid ) — From Capital Share Transactions Proceeds from shares sold Net asset value of shares issued to distributions declared — Costs for shares redeemed* ) ) Net increase in net assets from capital share transactions Total Increase in Net Assets Net Assets Beginning of period — End of period $ $ Accumulated Net Investment Income $ $ *Net of Redemption fees of $ $ The Fund commenced operations on December 31, 2009. The accompanying notes are an integral part of these financial statements. 21 Gerstein Fisher Multi-Factor Growth Equity Fund Financial Highlights Per Share Data for a Share Outstanding Throughout Each Period Year Ended Period Ended November 30, November 30, Net Asset Value, Beginning of Period $ $ Income from investment operations: Net investment income(2) Net realized and unrealized gain on investments Total from investment operations Less distributions paid: From net investment income ) — Total distributions paid ) — Paid-in capital from redemption fees (Note 2) — Net Asset Value, End of Period $ $ Total Return(4) % % Supplemental Data and Ratios: Net assets at end of period (000’s) $ $ Ratio of expenses to average net assets: Before waiver, expense reimbursement and recoupments(5) % % After waiver, expense reimbursement and recoupments(5) % % Ratio of net investment income to average net assets: Before waiver, expense reimbursement and recoupments(5) % % After waiver, expense reimbursement and recoupments(5) % % Portfolio turnover rate(4) % % The Fund commenced operations on December 31, 2009. Per share net investment income has been calculated using the daily average share method. Rounds to less than 0.5 cent per share. Not annualized for periods less than one year. Annualized for periods less than one year. The accompanying notes are an integral part of these financial statements. 22 Gerstein Fisher Multi-Factor Growth Equity Fund Notes to Financial Statements November 30, 2011 Organization Trust for Professional Managers (the “Trust”) was organized as a Delaware statutory trust under a Declaration of Trust dated May 29, 2001. The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company. The Gerstein Fisher Multi-Factor Growth Equity Fund (the “Fund”) represents a distinct diversified series with its own investment objectives and policies within the Trust. The investment objective of the Fund is long-term capital appreciation. The Trust may issue an unlimited number of shares of beneficial interest at $0.001 par value. The Fund commenced operations on December 31, 2009. Costs incurred by the Fund in connection with the organization, registration and initial public offering of shares were paid by Gerstein, Fisher & Associates, Inc. (the “Adviser”). Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of the financial statements. These policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP”). (a) Investment Valuation Each security owned by the Fund that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued.When the security is listed on more than one exchange, the Fund will use the price of the exchange that the Fund generally considers to be the principal exchange on which the stock is traded. Fund securities listed on the NASDAQ Stock Market, Inc. (“NASDAQ”) will be valued at the NASDAQ Official Closing Price (“NOCP”), which may not necessarily represent the last sale price.If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation.If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the bid and asked prices on such day. Debt securities other than short-term instruments are valued at the mean between the closing bid and asked prices provided by a pricing service (“Pricing Service”).If the closing bid and asked prices are not readily available, the Pricing Service may provide a price determined by a matrix pricing method or other analytical pricing models.Short-term debt securities, such as commercial paper, bankers acceptances and U.S. Treasury Bills, having a maturity of less than 60 days are valued at amortized cost.If a short-term debt security has a maturity of greater than 60 days, it is valued at market price. When market quotations are not readily available, any security or other financial instrument is valued at its fair value as determined under procedures approved by the Trust’s Board of Trustees.These fair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events 23 Gerstein Fisher Multi-Factor Growth Equity Fund Notes to Financial Statements (Continued) November 30, 2011 cause the Adviser to believe that a security’s last sale price may not reflect its actual market value.The intended effect of using fair value pricing procedures is to ensure that the Fund is accurately priced. The Fund has adopted Statement of Financial Accounting Standards, “Fair Value Measurements and Disclosures” (“Fair Value Measurements”) and FASB Staff Position “Determining Fair Value when the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identified Transactions that are not Orderly” (“Determining Fair Value”).Determining Fair Value clarifies Fair Value Measurements and requires an entity to evaluate certain factors to determine whether there has been a significant decrease in volume and level of activity for the security such that recent transactions and quoted prices may not be determinative of fair value and further analysis and adjustment may be necessary to estimate fair value.Determining Fair Value also requires enhanced disclosure regarding the inputs and valuation techniques used to measure fair value in those instances as well as expanded disclosure of valuation levels for major security types.Fair Value Measurements requires the Fund to classify its securities based on valuation method. These inputs are summarized in the three broad levels listed below: Level 1— Quoted prices in active markets for identical securities. Level 2—- Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3— Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s investments carried at fair value as of November 30, 2011: Level 1 Level 2 Level 3 Total Assets: Equity Common Stocks $ $
